TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00701-CV
NO.  03-12-00765-CV




 
 
R. I., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 340th
  District Court OF Tom Green
  COUNTY 
NOS. C-11-0016-CPS
  & C-11-0016-cps-1 
The Honorable Jay K.
  Weatherby, JUDGE PRESIDING




 



                                                                     O
  R D E R
PER CURIAM
In each of the above causes, appellant R.I. filed her notice
  of appeal in the district court on October
  18, 2012.  In each cause, appellant’s
  brief was due on December 27, 2012.  To date, appellant’s brief has not been
  filed. 
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for court’s
  final disposition).  The accelerated
  schedule requires greater compliance with briefing deadlines.  Therefore we order counsel to file
  appellant’s brief in each cause no later than January 29, 2013.  If the brief in
  each cause is not filed by that date, counsel may be required to show cause why she should
  not be held in contempt of court.
 
It is ordered on January 14,
  2013.
 
Before Justices Puryear, Pemberton and Rose